Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims have been examined and a search has been performed. No prior art has resulted from the search that, either alone or in combination, meet the combination of elements recited in the claims.
The closest art found was USPN 10,362,632 that discloses vertical aggregation of radio access network and evolved packet core functionalities. An apparatus at least to operate as a first control plane entity, which is configured to perform per-user-equipment control-plane functions rather than per-cell control-plane functions; interconnect via interfaces to a per-cell control plane entity, which is configured to perform per-cell control-plane functions rather than per-user control-plane functions, and to a first user plane entity, which is configured to perform per-user-equipment user-plane functions; configure the interfaces to support multiple and time-varying number of instances of at least one of the first control plane entity, the per-cell control plane entity, and the first user plane entity.
Also, reference USPGPUB 2017/0012956 that discloses network functions enable a client device to apply a security context to communications with the network when the client device is not in a connected mode. The client device obtains a user plane key shared with a user plane network function implemented at a first network node and/or a control plane key shared with a control plane network function implemented at a second network node. The client device protects a data packet with the user plane key or a control packet with the control plane key. The data packet includes first destination 
However, these reference do not teach the elements as recited in the claims, thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPN 10,362,632 to Bedekar et al.
USPGPUB 2017/0012956 to Lee et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466